 



Exhibit 10.1
AGREEMENT FOR THE PURCHASE AND SALE OF
BIODEGRADABLE RESINS
     This AGREEMENT FOR THE PURCHASE AND SALE OF BIODEGRADABLE RESINS (this
“Agreement”) is made as of December 1, 2006 by and between Alcoa Kama, Inc, a
Delaware corporation (“Buyer”), and Cereplast, Inc., a Nevada corporation
(“Seller”).
BACKGROUND
     Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
Biodegradable Resins (“Product”) meeting the Specifications set forth in
Exhibit A attached hereto (the “Specifications”), pursuant to the following
terms and conditions.
     In consideration of the premises and the mutual covenants hereinafter
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
     1. Term. This Agreement will have XXXXXXXX”term (the “XXXXXXXX”) commencing
December 1, 2006 (the “Commencement Date”) and expiring December 31, XXXXXX.
Unless terminated upon written notice by Buyer on or before the date which is
sixty (60) days prior to the expiration of the then-current term, this Agreement
will thereafter automatically renew for additional XXXXXX terms (each, an
“Additional Term” and, together with the XXXXXXXXXXX).
     2. Purchase and Sale Commitments.
     (a) Each calendar year during the Term of this Agreement, Seller will sell
and deliver to Buyer, and Buyer will purchase and accept from Seller, in
conformance with (i) the Specifications, and (ii) the other provisions of this
Agreement, a maximum of XXXXXXXXXXXX(million) pounds of Product per calendar
year (the “Annual Quantity”). The parties acknowledge and agree that,
notwithstanding the foregoing, Buyer shall not be obligated to purchase any
minimum quantity of Product hereunder.
     (b) XXXXXXXXXXXXXXXXXXXXXXXXXX
     3. Price; Payment.
     (a) Price. The price, per pound, for Product, delivered in accordance with
Article 4(a) below, shall be as set forth in Exhibit B attached hereto.
     (b) Payment Terms. Unless otherwise expressly set forth in this Agreement,
the terms of payment are XXXXXXXXXXXXXXXXXXXXXXX
     4. Delivery; Title; Risk of Loss; Loading.
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



     (a) Unless otherwise agreed between the parties for any individual
shipment, all Product shipped hereunder shall be delivered XXXXXXXXXXXXXXXXXXXXX
     (b) Buyer will bear the cost of transportation of the Product to such
destination. Seller will utilize Buyer’s designated Transportation Management
System (TMS) to determine the method, agency and routing of transportation will
be designated by Seller. Excess packing, shipping and transportation charges
resulting from compliance with respect to the use of any agency or method of
transportation or any routing other than that which would be designated by
Buyer’s TMS shall paid by the Seller, unless Seller obtains Buyer’s advance
written approval prior to incurring any such additional costs. Title to the
product, and risk of loss or damage of the Product, will pass to Buyer upon
unloading of the Product at Buyer’s facility.
     5. Warranty. Seller warrants that all Product delivered hereunder will
conform to applicable Specifications, drawings, instructions, data, samples,
standards and regulations, and will be merchantable, free from defects in
design, material and workmanship, will be as described and advertised, of good
quality, fit for the intended purposes, and will be free from all liens and
encumbrances. These warranties are in addition to all other warranties, express,
implied or statutory, which may be applicable. Seller shall indemnify, defend
and hold Buyer harmless from any breach of these warranties without prejudice to
any other rights or remedies of Buyer. Limitations on Buyer’s remedies (or
disclaimers of warranties), whether contained in documents of Seller, or
otherwise, shall not be effective and are hereby objected to and rejected. All
warranties and other provisions of this paragraph shall survive inspection or
acceptance of, payment for, and use of the Product and completion, termination,
or cancellation of this Agreement, and shall run to Buyer, its customers,
successors, and assigns, and to users of the Product.
     6. Competitive Pricing. XXXXXXXXXXXXXXXXXXXXXXX
     7. Taxes. If Seller is required by law to collect sales and use tax
(including any gross receipts tax imposed similar to a sales and use tax) from
Buyer on behalf of any taxing jurisdiction, Seller shall provide to Buyer
invoices which separately state and clearly indicate the amount of tax and Buyer
shall remit any such tax to Seller. Seller shall have the responsibility of
complying with all applicable foreign, national, state or local laws regarding
value added tax and sales and use tax or substitutes therefore including
registration, collection of taxes and the filing of returns where applicable.
Notwithstanding whether Seller must collect sales and use tax from Buyer, Seller
shall state on every invoice the taxing jurisdiction (e.g. country, state and
local jurisdiction) in which Product was provided. If applicable, in lieu of
payment for any sales and use tax, Seller shall accept a properly executed
exemption or direct pay certificate from Buyer. The determination of whether an
exemption or direct pay certificate will be submitted to Seller in lieu of
payment for any sales and use tax shall be made by Buyer on a location by
location basis. With the exception of sales and use tax as described above, all
other taxes, however denominated or measured, imposed upon the Seller, or the
price or compensation under this contract, or upon the product provided
hereunder, shall be the responsibility and liability of Seller.
     8. Inspection; Rejection; Quality Assurance; Manufacturing Method.
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



     (a) All Product shall, before delivery, be subject to inspection, tests,
and audits by Buyer or its agent, at reasonable times and places. Seller agrees
to provide access for Buyer to its facilities at all reasonable times for such
inspection, tests, and audits, and, at no additional cost, to provide all
assistance and facilities reasonably necessary to perform the same. Neither the
inspection, testing, or auditing of any Product, nor the failure to do so,
before delivery to Buyer shall constitute acceptance of any Product, or relieve
Seller from exclusive responsibility for furnishing Product in strict
conformance with the Specifications. Buyer understands that Seller, at its
discretion, may not give access to sensitive documents covered by proprietary
“Know How”. Buyer also understands that all information divulged during the
audit will be covered by Section 20, below.
     (b) Seller warrants that it has and will maintain an adequate quality
control/assurance program with respect to the production and delivery of Product
and that it creates and maintains adequate quality control/assurance reports,
certificates, affidavits, and other such records relating to such Product.
Seller agrees that, upon request and at no additional charge, it will promptly
furnish authenticated copies thereof, as well as applicable certificates of
conformance and/or compliance acceptable to Buyer, at the time of, or promptly
after, delivery.
     I Product shall be received subject to inspection and approval by Buyer
after delivery. Upon inspection, Buyer may give Seller notice of rejection or
revocation of acceptance, notwithstanding any payment, passage of title,
approval, prior test or inspection. No inspection, approval, test, delay or
failure to inspect or test, or failure to discover any defect or other
nonconformance, shall relieve Seller of any obligations under this Agreement or
impair or waive any right or remedy of Buyer with respect to Seller’s
performance hereunder. If, in Buyer’s judgment, any Product delivered hereunder
does not conform with the requirements of this Agreement, Buyer shall have the
right to reject such Product and, in addition to any other rights and remedies
it may have, Buyer may, in its sole discretion: (1) return any or all
nonconforming Product to Seller for reimbursement, credit, replacement, or
repair as Buyer may direct; (2) correct, rework, and/or repair the Product with
all costs associated therewith to be charged to and paid by Seller; or (3) hold
any or all nonconforming Product, at Seller’s risk and expense, for disposal or
correction according to Seller’s instructions. Any Product rejected by Buyer and
returned to Seller shall be returned, at Seller’s risk and expense, with the
cost of packaging, handling, inspection, examination, transportation and any
other costs incidental thereto to be charged to and paid by Seller. Such Product
shall not thereafter be tendered to Buyer for acceptance unless the previous
rejection and requirement of correction are disclosed to Buyer in writing. All
such nonconforming Product that is so remedied will have the same warranty as
stated in Article 5 from the date of re-delivery. Inspection and rights to
reject in any event will not be more than 60 days from receipt of material by
Buyer.
     (d) Seller shall give Buyer at least sixty (60) days’ prior written notice
of any intention to change any aspect of the manufacturing process for Products
to be delivered hereunder, including, but not limited to, changes in raw
materials, product specifications or product quality levels or any significant
change in formulation or methods of manufacturing. Seller agrees that it will
provide Buyer with all reasonable assurances requested by Buyer to demonstrate
that such intended changes will not have an effect upon Buyer’s operations. If
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



Buyer objects to any such change, Buyer shall give Seller written notice thereof
prior to the effective date of such change, and, if Seller nevertheless proceeds
with such change, and without limiting any other remedy Buyer may have pursuant
to this Agreement or otherwise, Buyer shall be entitled to discontinue the
purchase of any Products affected by such change hereunder without liability or
other obligation to Seller.
     9. Compliance with Laws. Seller warrants that it will comply with all
applicable foreign, federal, state and local laws and regulations in producing
and delivering Products hereunder. Upon request, Seller will furnish Buyer with
certificates of compliance therewith. Unless this Agreement is otherwise
exempted by law, Seller will comply with Executive Order 11246, as amended by
Executive Order 11375 (Equal Employment Opportunity) the Rehabilitation Action
of 1973, the Vietnam Era Veteran’s Readjustment Assistance Act of 1974, the
Americans with Disabilities Act, as they have been or may be amended from time
to time, and regulations implementing such statutes; and any similar state and
local laws and ordinances and the regulations implementing such statutes. If
requested by Buyer, Seller will furnish to Buyer an executed Certificate of
Nonsegregated Facilities. Seller warrants that Product delivered hereunder will
be produced at Seller facilities complying with all applicable provisions of the
Occupational Safety and Health Act and applicable regulations under that Act and
agrees to, upon request, provide Buyer with all explanatory and factual
information needed to verify such compliance and to enable Buyer to comply
therewith, and with any other laws and regulations applicable hereto. Seller
further warrants that it will comply, where applicable, and without limitation,
with all orders, standards, and regulations of the National Highway &
Transportation Safety Administration, Federal Aviation Administration,
Environmental Protection Administration, Food and Drug Administration, Consumer
Product Commission, and Occupational Safety & Health Act Administration.
     10. Hazardous and Dangerous Goods and Materials: Seller warrants: (i) that
any chemical substance or mixture delivered to Buyer pursuant to this Agreement
is on the Toxic Substance Control Act inventory or that the premanufacture
notice requirements thereof have been satisfied and such chemical substance or
mixture is lawfully available for sale and use; (ii) that chemical substances or
mixtures delivered hereunder will be properly packaged with all appropriate
warning labels, instructions for use, and notices, and that, if such chemical
substances or mixtures are supplied in bulk, Seller will provide Buyer with an
adequate supply of such warning labels, instructions, and notices for use in
Buyer’s facilities; (iii) that Seller will supply with, or before, delivery, and
at any other time upon Buyer’s request, all information known to Seller with
respect to potential hazards, including possible toxic or harmful effects,
related to the handling, use, storage, disposal, or transportation of any
chemical substances or mixtures delivered hereunder, and any precautions that
should be taken to eliminate or reduce to a minimum such hazards; and (4) that
Seller will ascertain and furnish all information about Product delivered
hereunder required by Buyer to comply with all safety-related laws and
regulations (including, without limitation, those relating to applicable
right-to-know laws and occupational safety and health acts), and with laws and
regulations regarding composition, ingredients, or otherwise, including promptly
furnishing to Buyer upon written request a list of all ingredients therein and
the amounts thereof and information concerning any changes in such ingredients
thereafter. Seller agrees that it will, upon Buyer’s request, accept the return
of
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



unused toxic or hazardous chemical substances or mixtures delivered to Buyer
pursuant to this Agreement.
     11. Environment, Health, Safety & Security. If Seller, either as principal
or by agent or employee, enters upon the property of Buyer, Seller agrees to
comply with Buyer’s rules and regulations, including its environmental, health,
safety and security rules and regulations.
     12. Import/Export Matters.
     (a) If any Product delivered hereunder is to be delivered into any other
country, Seller will be responsible for strict compliance with all legal,
regulatory and administrative requirements associated with any importation or
exportation of such Product, including obtaining any required licenses or
approvals and, unless otherwise agreed between the parties elsewhere in this
Agreement, the payment of all associated duties, taxes and fees.
     (b) Upon request of Buyer, Seller shall cooperate with Buyer in seeking any
duty drawback available to Buyer in connection with export by Buyer of any
Product imported by Seller and provided to Buyer under this Agreement, or
incorporating, or manufactured by Buyer from, such Product. Without limitation,
Seller shall (i) provide all information with respect to such imported Product
necessary to complete any such drawback claims to be filed by Buyer, including
U.S. Customs Service entry numbers, dates of entry, quantities and description
of goods, customs values, and rates and amounts of customs duties paid by
Seller, and (ii) execute applicable certificates of delivery and other documents
as necessary in connection with Company’s drawback claims.
     13. Shipping Weights; Tolerances; Packaging.
     (a) Seller’s certified weights will govern for each shipment or partial
shipment made by Seller hereunder. Should Buyer dispute the shipping weight of
any shipment or partial shipment hereunder, Buyer will promptly notify Seller in
writing of the reasons for such dispute and provide to Seller all necessary
documents to substantiate the difference. In the event of such a dispute, the
parties shall meet and negotiate an agreeable resolution prior to the
commencement of any formal legal proceeding arising from such matter.
     14. Seller’s Liability and Indemnification. XXXXXXXXXXXXXXXXXXX
     15. Patents. Seller will indemnify, protect, defend and hold harmless
Buyer, its successors and assigns, its customers and the users of Product
deliver by Seller hereunder from all claims, demands, judgments, settlements,
costs, losses, damages and attorney fees incurred as a result of actual or
alleged infringement of any patent, copyright, trademark, trade secret, or other
actual or alleged intellectual property right of any third party arising from
Buyer’s purchase, use or sale of such Product, and to defend at Seller’s
expense, including reasonable attorney’s fees, any and all suits or actions,
based on such claims. All such obligations of Seller to indemnify, hold
harmless, protect and defend Buyer are in addition to Seller’s warranty
obligations and all other rights or remedies of Buyer and shall survive
acceptance and use of, and payment for, Product, and completion, termination, or
cancellation of this Agreement.
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



     16. Insurance. Seller agrees to maintain the following types of insurance
coverage: (a) Workers’ Compensation Insurance or qualification as a self-insurer
to satisfy the laws of the states in which Product will be produced and
delivered; (b) Employers’ Liability Insurance for Bodily Injury per accident
with limits of not less than $500,000 and Bodily Injury by Disease with limits
of not less than $500,000 per policy; and (c) Commercial General Liability
Insurance for bodily injury, personal injury and property damage, including
coverage for products/completed operations and contractual liability, with
combined limits of not less than $5,000,000 per occurrence. Upon Buyer’s
request, Seller will provide Buyer with written certification, reasonably
acceptable to Buyer, of Seller’s compliance with the requirements listed in this
paragraph. The insurance requirements in this paragraph are separate and
distinct from any other obligations of Seller contained herein, and neither the
issuance of any insurance policy nor the minimum limits specified herein shall
be deemed to limit or restrict in any way Seller’s liability arising under this
Agreement.
     17. Limitation on Buyer’s Liability. In no event shall Buyer be liable for
consequential, incidental, special or punitive damages, or for damages of any
kind in excess of the price set forth in this Agreement for the Product on which
any such claim is based. Any action on any claim against Buyer must commence
within one year after the cause of action has accrued or the right to bring such
action will be deemed to have been waived by Seller.
     18. Seller’s Default. Buyer shall have the right to cancel this Agreement,
in whole or in part, if the Products are, in Buyer’s judgment, non-conforming or
defective or not delivered as scheduled, or if Seller fails to comply with or
fulfill any of the terms and conditions of this Agreement, or with Buyer’s
shipping and billing instructions, or if, in Buyer’s opinion, the credit or
ability of Seller to perform this Agreement becomes impaired, whereupon Buyer
shall have the continuing right to obtain Products from another source with any
resulting increase in cost thereof charged to and paid by Seller, all without
prejudice to any other rights or remedies of Buyer and in addition thereto.
     19. Termination. XXXXXXXXXXXXXXXXXXXXXXXXXX
     20. Confidentiality.
     (a) Confidential Information. “Confidential Information” means (a) any
information disclosed by or on behalf of a party (the “Disclosing Party”) to the
other party (the “Receiving Party”), including, without limitation, (i) any
materials, trade secrets, know-how, formula, processes, algorithms, ideas,
strategies, inventions, data, network configurations, system architecture,
designs, flow charts, drawings, proprietary information, business and marketing
plans, financial and operational information, and all other non-public
information, material, or data relating to the past, current, or future business
or operations of the Disclosing Party and (ii) any information, material, or
data provided by third party vendors of the Disclosing Party, and (b) any
analyses, compilations, studies, summaries, extracts, or other documentation
prepared by the Receiving Party based on the Information disclosed by the
Disclosing Party.
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



     (b) Permitted Use and Disclosure of Confidential Information. The Receiving
Party will not utilize any Confidential Information received from the Disclosing
Party for any purpose other than in order to facilitate the transactions in
which the parties are involved by mutual written agreement. The Receiving Party
will not utilize the Confidential Information provided to it by the Disclosing
Party to compete with the Disclosing Party, nor will the Receiving Party engage
in reverse engineering of the Disclosing Party’s Confidential Information. The
Receiving Party will not disclose the Confidential Information to any third
party, including but not limited to consultants, counsel, accountants, and
professional advisors unless (i) the Receiving Party receives the express prior
written consent of the Disclosing Party, except for employees of the Receiving
Party strictly on a “need-to-know” basis, and (ii) such third party is bound by
a nondisclosure agreement or confidentiality obligations consistent with and at
least as protective as this Agreement. The Receiving Party will maintain the
confidentiality of such Confidential Information using at least the same degree
of care customarily used by the Receiving Party to protect its own Confidential
Information, but under no circumstances will the Receiving Party use less than a
reasonable degree of care. Upon request by the Disclosing Party, the Receiving
Party will return all Confidential Information provided by the Disclosing Party
to the Receiving Party. Neither party is obligated to disclose any Information
to the other party by virtue of this Agreement. The Disclosing Party will retain
ownership of all its Information, whether or not disclosed to the Receiving
Party.
          I General Exceptions. Notwithstanding any other provision of this
Agreement, information will not be or will cease to be Confidential Information
(a) if such information was already public knowledge at the time it was learned
by the Receiving Party, or if such information subsequently came into the public
domain through no fault of the Receiving Party, (b) if such information was
lawfully received by the Receiving Party from a third party free of an
obligation of confidence to such third party, (c) if such information was
already in the possession of the Receiving Party prior to the receipt thereof,
directly or indirectly, from the Disclosing Party, (d) if such information is
subsequently and independently developed by employees, consultants, or agents of
the Receiving Party without reference to the Confidential Information disclosed
under this Agreement, or (e) if disclosure is required pursuant to
Section 6.2(c) of this Agreement.
          (d) Legal Exceptions. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose any information which is necessary
or appropriate to disclose in order to comply with applicable laws, rules, and
regulations or enable a party to comply with this Agreement or which is required
to be disclosed in a judicial or administrative proceeding after all reasonable
legal remedies for maintaining such information in confidence have been
exhausted, including, but not limited to, giving the Disclosing Party as much
advance notice of the possibility of such disclosure as practicable so the
Disclosing Party may attempt to obtain a protective order concerning such
disclosure.
          (e) Ownership. The Disclosing Party retains all right, title, and
interest in and to its Confidential Information, including any intellectual
property rights, and the Receiving Party will have no rights, by license or
otherwise, to use or disclose the Confidential Information except as expressly
provided in this Agreement. For purposes of this Agreement, intellectual
property rights mean all those rights and interests, whether by statute or under
common law,
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



relating to copyrights, patents, trademarks, trade secrets or any similar
rights. Seller will retain the ownership of all formulas to biodegradable resins
owned by it whether or not sold to Buyer for its packaging solutions.
     21. Force Majeure.
     (a) If the performance of this Agreement by either party (other than the
payment of monies owing or becoming due hereunder) is delayed, curtailed,
interrupted or prevented for reasons reasonably beyond such party’s direct
control, such as strikes, lockouts, accidents, fires, explosions, inundations,
volcanic activity, rebellion, revolution, blockade, embargo, environmental
directives, or any other act of any government or governments, or any
subdivision or agency of the same, acts of public enemies, acts of God,
inability in obtaining transportation, or any other cause, whether or not of the
nature enumerated above, which is reasonably beyond the control of such party
(“Force Majeure Events”), such party will be excused from the performance of its
obligations under this Agreement for so long as the Force Majeure Event
continues. The excused party’s performance under this Agreement will resume as
soon as practicable after the Force Majeure Event is remedied or removed.
     (b) XXXXXXXXXXXXXXXXXXXXXX
     I The party invoking the remedy provided in this Article 21 must give
written notice to the other party within two (2) days of the occurrence of the
Force Majeure Event, stating, insofar as known, the probable extent to which it
will be unable to perform or be delayed in performing its obligations hereunder.
The party giving such notice must exercise due diligence to eliminate or remedy
the Force Majeure Event and must notify the other party when the Force Majeure
Event is remedied or removed.
     (d) At either Party’s option, the Term of this Agreement may be extended to
the extent that either party has invoked the provisions of this Article 21.
     (e) XXXXXXXXXXXXXXXXXXXXX
     22. Notices.
     (a) Seller agrees to immediately notify Buyer of any actual or possible
safety problems related to Product delivered hereunder. Seller also agrees to
give Buyer reasonable advance notice of potential material shortages, labor
disputes, insolvency or other matters that might delay or interfere with its
performance of this Agreement.
     (b) Any communication or notice required or permitted hereunder must be in
writing and will be considered delivered and effective as of; (i) the date it
was actually delivered, if hand delivered, (ii) the date of confirmed
answerback, if sent by telecopier or facsimile, or (iii) on the date on which it
was received or 5 days after being placed in the post, whichever first occurs,
if mailed, in a sealed envelope, postage prepaid, by certified or registered
mail or international courier service. All communications and notices must be
addressed to the appropriate party at the following address, telex number or
telecopy number
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



(or such other address or number as any party may subsequently add or substitute
by proper notice hereunder to the other party):

         
 
  If to Buyer:   Alcoa Kama, Inc
 
      XXXXXX
 
      XXXXXXX
 
      Attn:  XXXXXXXXXXXXXXXXXXXXXXX
 
       
 
  If to Seller:   Cereplast, Inc.
 
      3421 West El Segundo Boulevard
 
      Hawthorne, California 90250
 
      Attention: Frederic Scheer, President

     23. XXXXXXXXXXXXXXXXXXXXXXX
     (a) XXXXXXXXXXXXXXXXXXXXXX
     24. Miscellaneous.
     (a) Complete Agreement. This Agreement and the Exhibits attached hereto set
forth the complete understanding of the parties with respect to the subject
matter hereof and supersede all other prior negotiations, commitments and
writings between the parties with respect hereto. All Product supplied pursuant
to this Agreement will be provided pursuant to the terms and conditions hereof,
which will supersede and override any and all preprinted terms and conditions
contained on any documents exchanged by the parties in connection with orders or
releases made hereunder, including but not limited to purchase order forms,
sales order acknowledgment forms, packing slips, bills of lading and invoices.
Each of the Exhibits referred to in this Agreement is incorporated herein by
this reference and made a part of this Agreement.
     (b) Relationship of the Parties. Seller is and shall remain an independent
contractor of Buyer. No employee, agent, or representative of Seller or its
subcontractors shall be deemed to be an employee of Buyer. Seller shall provide
all safeguards, and take all precautions, necessary in connection with the
production and delivery of Product sold hereunder to prevent the occurrence of
any accident, injury, death, loss, or damage to any person or property, and
shall be solely responsible therefore. Seller warrants that all Product
delivered hereunder will be produced and delivered in a safe, proper, and
workmanlike manner and in compliance with all applicable codes, regulations,
laws, standards, specifications and Buyer requirements concerning safety,
performance and otherwise,.
     I Time is of the Essence. Time is of the essence with respect to Seller’s
performance hereunder.
     (d) Electronic Commerce. Upon Buyer’s request, Buyer and Seller will
facilitate business transactions by electronically transmitting data. Any data
electronically transmitted pursuant to this section will be as legally
sufficient, binding and enforceable upon the parties as a
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



written, signed, paper document exchanged between the parties, notwithstanding
any legal requirement that the data be in writing or signed. To the extent
required by Buyer, each authorized representative of a party will adopt a
unique, verifiable digital identification consisting of symbols or codes to be
transmitted with each electronic transmission, and use of such digital
identification will be deemed for all purposes to constitute a “signature” and
will have the same effect as a signature on a written document.
     (e) Buyer’s Property and Parts. All property of any kind supplied to Seller
by Buyer, or paid for, by Buyer shall be and remain Buyer’s property, and Seller
will maintain such property in good condition and repair, except to the extent
that such property is integrated into Product delivered hereunder. Materials or
parts provided by, or on behalf of, Buyer which have been, or are to be,
processed by Seller are consigned to Seller solely for purposes of such
processing and remain Buyer’s property. All Buyer property, while in Seller’s
custody or control, shall be held at Seller’s risk, free of all liens,
encumbrances or security interests of Seller or third parties, and shall be kept
insured by Seller at Seller’s expense in an amount equal to replacement cost
with loss payable to Buyer. Seller will indemnify, protect, defend and hold
harmless Buyer, its successors and assigns from and against all loss or damage
to such property occurring while in Seller’s custody or control. All property of
Buyer is subject to removal by Buyer at any time, and to return upon Buyer’s
request. Similarly, the same covenants apply to Buyer with respect to all
property supplied to Buyer by Seller or paid for by Seller.
     (f) Waiver; Remedies. No waiver by either party of any breach of, or
failure to comply with any provision of, this Agreement by the other party, will
be construed as, or constitute, a continuing waiver by said party of such
provision or a waiver by said party of any other breach of, or failure to comply
with, any other provision of this Agreement by the other party. Any remedies
provided herein to either party are cumulative and in addition to any other
remedies provided in law or equity or by statute.
     (g) Counterparts. This Agreement may be signed in counterparts, each of
which will be deemed an original but all of which together will constitute one
and the same instrument.
     (h) Headings. The section headings contained in this Agreement are for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.
     (i) Successors and Assigns. This Agreement will be binding on the
successors and permitted assigns of the parties. This Agreement, and the rights,
remedies, duties and obligations arising hereunder, may not be assigned or
delegated, in whole or in part, by Seller without the prior written consent of
Buyer. No such consent or assignment shall release Seller or change Seller’s
liability to perform all of its obligations under this Agreement.
     (j) Amendments. This Agreement may be amended or modified only by an
instrument in writing duly executed by an authorized signatory of each of the
parties hereto.
     (k) Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction and which is not material to
implementing the intentions of the parties will, as to such jurisdiction, be
ineffective only to the extent of such prohibition or
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



unenforceability, without invalidating the remaining provisions or affecting the
validity or enforceability of any provision in any other jurisdiction.
     (l) Governing Law. This order will be governed by, and interpreted in
accordance with, the laws of the Commonwealth of Pennsylvania, excluding its
rules relating to conflict of laws. The United Nations Convention on Contracts
for the International Sale of Goods is expressly disclaimed and does not apply.

  (m)   Dispute Resolution. Any and all disputes between the parties that may
arise pursuant to this Agreement will be heard and determined before an
appropriate arbitrator, federal, or state court located in New York, NY. The
Seller acknowledges and agrees that any such court shall have the jurisdiction
to interpret and enforce the provisions hereof and/or an arbitrator’s judgment,
and the Seller waives any and all objections that it might otherwise have as to
personal jurisdiction or venue in any of the above tribunals.

     The parties hereto have executed this Agreement by their duly authorized
representatives as of the day and year first above written.

                      SELLER:       BUYER:    
 
                    CEREPLAST, INC.       ALCOA KAMA, INC.    
 
                   
By:
          By:        
 
 
 
         
 
   
Title:
          Title:        
 
                    dated 12/19/2006       dated 12/19/2006    

Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



SCHEDULE A
PRODUCT SPECIFICATIONS
Strategic Materials — Resins

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PRICING
XXXXXXXXXXXXXXXXXXXX
Strategic Materials — Resins

 